Citation Nr: 0214779	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  99-16 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from July 1942 to 
July 1945.  He died in 1998.  The appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1998 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death.  

In December 2000, the Board remanded the claim to the RO for 
additional development.  The case has now been returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duties to inform and assist have been met.  

2.  The veteran's death certificate shows that he died in 
October 1998.  The immediate cause of death was coronary 
artery disease due to pulmonary emphysema due to diabetes 
mellitus.  

3.  At the time of the veteran's death, service connection 
was in effect for psychoneurosis, anxiety state, rated 10 
percent disabling.  This was his only service-connected 
disability.  


4.  Coronary artery disease, pulmonary emphysema, and 
diabetes mellitus were initially demonstrated years after 
service, and have not been shown to be causally related to 
service or the service-connected psychoneurosis, anxiety 
state.  

5.  It has not been shown that service-connected disability 
caused, aggravated or contributed substantially or materially 
to the cause of the veteran's death.  


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in, or 
aggravated by active service, may not be presumed to have 
been so incurred, and was not proximately due to or 
aggravated by, or materially contributed to by, service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 1310, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310(a), 3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, a statement of the case, a supplemental 
statement of the case, and VA letters to the appellant, 
apprised her of the law applicable in adjudicating the 
appeal, the reasons and bases for VA's decisions, the 
information and evidence needed to substantiate the claims, 
and the development actions of VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a May 31, 2001 letter, 
the RO explained to the appellant what evidence was required 
to establish service connection for the cause of the 
veteran's death.  The RO requested that she complete a VA 
Form 21-4142, Authorization for Release of Information, so 
that evidence could be obtained from the coroner.  She was 
also informed that a copy of the veteran's death certificate 
was in the claims folder, and his treatment records from the 
Alexandria, VA Medical Center (VAMC) had been requested in 
accordance with applicable law.  The February 2001 statement 
of the case included a discussion of 38 C.F.R. § 3.311 which 
apprised the appellant of the evidence she was required to 
submit to substantiate her claim and what evidence VA had 
already obtained and considered.  In the July 2002 
supplemental statement of the case, the appellant was 
apprised of the new laws and regulations which resulted from 
the VCAA.  

The correspondence in the file reflects that the appellant's 
representative received copies of the documents cited above.  
There is no indication that these documents were returned as 
undeliverable.  As such, the Board finds that the 
correspondence clearly satisfied VA's duty to notify the 
appellant of the information and evidence necessary to 
substantiate her claim for service connection for the cause 
of the veteran's death.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA treatment reports and the veteran's 
death certificate have been associated with the file.  A 
medical opinion was obtained.  In a June 2001 statement, the 
appellant stated that the coroner who completed the veteran's 
death certificate was no longer practicing medicine and was 
not available to provide records.  

As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
claimant and the representative, and has enhanced its duty to 
assist a claimant in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the appellant.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the 
claimant will apply].  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§ 3.303 (2001).  To establish direct service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden may not be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2001).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Service connection also is appropriate for a disorder 
diagnosed after discharge when evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

Where a veteran served 90 days or more during a period of 
war, and coronary artery disease or diabetes mellitus become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2001).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2001).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(a) 
(2001).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2001).  For a service-connected disability to be 
a contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (2001).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the appellant's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2001).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service medical records indicate that the veteran was 
diagnosed with psychoneurosis, anxiety state in June 1945.  
Additional complaints noted included constipation with 
gastric distress and severe headaches.  In an August 1945 
rating decision, the RO granted service connection for 
psychoneurosis, anxiety state and a 50 percent rating was 
assigned.  In an October 1948 rating decision, the rating was 
reduced to 30 percent.  The rating was further reduced to 10 
percent effective June 13, 1960.  This is the only disability 
for which service connection has been established for the 
veteran during his lifetime.  

The veteran died in October 1998.  The death certificate 
indicated that the immediate cause of his death was coronary 
artery disease due to pulmonary emphysema due to diabetes 
mellitus.  The death certificate was signed by E.R.B. M.D.  
The terminal VA treatment report indicated that the veteran 
was pronounced dead on arrival.  Examination revealed that he 
had no vital signs, and his pupils were fixed and dilated.  

In a March 1960 VA neuropsychiatric examination report, the 
veteran related that he was concerned about his diabetes 
mellitus.  Prior VA neuropsychiatric examination reports, 
dated in October 1948 and October 1951, do not mention 
diabetes mellitus.  VA outpatient treatment records dated 
from July 1988 to September 1988 reflect that the veteran was 
seen for a variety of medical conditions, including diabetes 
mellitus, coronary artery disease, chronic obstructive 
pulmonary disease, internal hemorrhoids, and right buttock 
pain that radiated down his right leg.  In a July 1988 
record, it was noted that the veteran had a 20-year history 
of diabetes mellitus and severe back pain when he engaged in 
heavy physical activity.  His diabetes mellitus was not well-
controlled.  

In order to fulfill the duty to assist the appellant in the 
development of her claim, the Board remanded the case to the 
RO in December 2000, and requested that the veteran's file be 
referred to a VA physician for an opinion regarding the 
relationship between the veteran's clinical manifestations in 
service and his death.  In an August 2001 report, a VA 
physician stated that he had reviewed the veteran's claims 
folder and pertinent medical records.  Additional medical 
data could not be obtained, but he concluded that the medical 
conditions that led to the veteran's death were not related 
to any of his recorded medical problems in service.  

Based on this evidence, the Board concludes that the record 
fails to show that the veteran's service-connected disability 
caused or contributed to cause his death, or that any 
clinical manifestations in service were related to the 
disabilities that eventually led to his death.  Service 
medical records do not show any evidence of coronary artery 
disease, pulmonary emphysema, or diabetes mellitus, and the 
post-service medical reports indicate that these diseases 
were diagnosed many years after the veteran's discharge from 
active service.  Finally, after a complete review of the 
veteran's file, a physician has concluded that the veteran's 
death was not causally related to his military service.  
There is no medical opinion evidence to the contrary.  

The appellant has offered her own opinion that the veteran's 
death was related to his active military service.  In 
particular, she asserted that the constipation the veteran 
experienced in service, and his subsequent hemorrhoids 
contributed to cause his death.  Furthermore, she asserted 
that he became diabetic and began using insulin when he was 
very young.  However, her opinions are not probative on the 
issue of medical causation.  Lay persons, such as the 
appellant, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  Espiritu, supra.  

In conclusion, although the Board is sympathetic to the 
appellant on the loss of her husband, and grateful for his 
service during World War II, the preponderance of the medical 
evidence is against a favorable decision for her claim.  We 
have considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 and 
38 C.F.R. § 3.102, however, the evidence of record is not 
approximately balanced to warrant its application.  Hence, 
the claim for service connection for the cause of the 
veteran's death is denied.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

